UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4370
RICHARD S. BARTH,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                        (CR-99-310-DKC)

                  Submitted: September 13, 2001

                      Decided: October 16, 2001

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Nathan Lewin, Alyza D. Lewin, Noam B. Fischman, MINTZ,
LEVIN, COHN, FERRIS, GLOVSKY & POPEO, P.C., Washington,
D.C., for Appellant. Stephen J. Schenning, United States Attorney,
Sandra Wilkinson, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.
2                      UNITED STATES v. BARTH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Appellant Richard Barth pled guilty to illegal transportation, by
computer, of child pornography in interstate commerce. The Govern-
ment appealed his sentence, arguing that the district court erred in
granting a downward departure based on the impact Barth’s convic-
tion had on his daughter and her family. This Court agreed with the
Government, and vacated Barth’s sentence and remanded for resen-
tencing. United States v. Barth, 2001 WL 117499 (4th Cir. Feb. 12,
2001) (No. 00-4172) (unpublished). At resentencing, Barth moved for
a downward departure based upon his post-sentence rehabilitation and
his family circumstances. The district court found that it did not have
the authority at resentencing to consider a downward departure based
upon post-sentencing rehabilitation. The court further found, as it did
at the initial sentencing, that a downward departure based on family
circumstances was not warranted. Finding no reversible error, we
affirm.
   In United States v. Bell, 5 F.3d 64, 67 (4th Cir. 1993), this Court
found that at resentencing upon a remand the district court may only
consider relevant evidence "‘that it could have heard at the first hear-
ing’" with respect to any particular issue. Id. (quoting United States
v. Cornelius, 968 F.2d 703, 705 (8th Cir. 1992)). Thus, we find the
district court properly ruled that it was without authority to consider
a downward departure based on post-sentencing rehabilitation. We
will not review the district court’s decision not to depart based on
family circumstances. United States v. Edwards, 188 F.3d 230, 238-
39 (4th Cir. 1999).
  Accordingly, we affirm the district court’s sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.
                                                           AFFIRMED